                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  K.W., by his next friend D.W., et al.,          Case No. 1:12-cv-00022-BLW
                                                  (lead case)
                       Plaintiffs,
                                                  MEMORANDUM DECISION AND
     v.                                           ORDER

  RICHARD ARMSTRONG, in his official
  capacity as Director of the Idaho
  Department of Health and Welfare; PAUL
  LEARY, in his official capacity as
  Medicaid Administrator of the Idaho
  Department of Health and Welfare; and the
  IDAHO DEPARTMENT OF HEALTH
  AND WELFARE, a department of the
  State of Idaho,

                       Defendants.

TOBY SCHULTZ, et al.
         Plaintiffs,
     v.                                          Case No. 3:12-CV-58-BLW
RICHARD ARMSTRONG, et al.,
         Defendants.



                                     INTRODUCTION

      Before the Court is motion for extension of time and an amended motion for

extension of time, both filed by defendants. The Court also has a pending motion to

enforce settlement agreement filed by plaintiffs that the defendants have not responded to

pending resolution of their motions for extension of time. For the reasons explained

below, the Court will deny the motions for extension and require defendants to file a


Memorandum Decision & Order – page 1
response brief to the motion to enforce within twenty (20) days from the date of this

decision. The Court will also set a hearing date on the motion to enforce in the Order

section of this decision.

                                        ANALYSIS

       In their motions, defendants request an order (1) allowing them to take limited

discovery into the basis for the motion to enforce, including deposing the class

representatives (for no more than 2 hours); (2) extend the time within which defendants

must respond to the motion to enforce to allow for limited discovery; and (3) requiring

class counsel to clarify who the class representatives in this case are.

       This case was originally filed in 2012. Two years have passed since the class

action settlement. The Court expresses no opinion on the motion to enforce – and the

arguments concerning whether additional time is needed to construct the budget tool –

other than to say that there must be some urgency in the resolution of that motion. The

class members are well-known and the discovery sought by defendants does not, at this

time, appear important enough to delay any further the resolution of the motion to

enforce.

       For all of these reasons, the Court will deny the motions to extent time and direct

defendants to respond to the motion to enforce within twenty (20) days from the date of

this decision.

                                          ORDER

       In accordance with the Memorandum Decision set forth above,



Memorandum Decision & Order – page 2
         NOW THEREFORE IT IS HEREBY ORDERED, that the motion to extend

(docket no. 354) and the amended motion to extend (docket no. 356) are DENIED.

         IT IS FURTHER ORDERED, that defendants shall respond to the pending motion

to enforce (docket no. 353) on or before February 20, 2020. The final reply brief by

plaintiffs shall be due in accordance with Local Rules.

         IT IS FURTHER ORDERED, that a hearing shall be held on the motion to enforce

(docket no. 353) on March 19, 2020, at 1:30 p.m. in the Federal Courthouse in Boise

Idaho.

                                                 DATED: January 31, 2020


                                                 _________________________
                                                 B. Lynn Winmill
                                                 Chief Judge
                                                 United States District Court




Memorandum Decision & Order – page 3
